DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3, 5-11 and 13-16 filed March 12, 2022 are the subject matter of this Office Action. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2022 has been entered. 
Response to Amendment
Applicant’s amendments, filed 02/21/2022 are acknowledged. Applicant has amended the gene CCNB1 from the genus of genes embodied in the claims. In view of Applicant’s amendments, the pending 35 U.S.C 103 rejection of record has been withdrawn as the subject matter within the rejection is no longer present in the claims. 
 Applicant's arguments, filed 03/12/2022 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.	
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1, 3, 5-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nara (PLOS One Vol. 8 page 1-13, published online 03/04/2013), Zhang (Cancer Biology and Therapy Vol. 7 pages 1388-1397 published 2008), Verheele (WO2007/139939 published 12/06/2007) and Reagan-Shaw et al (FASEBJ Vol. 22 pages 659-661. Published 2007). 
  Nara teaches side population cells in RMPI 8226 primary multiple myeloma tumors. Said side population cells are enriched cancer initiating cells with stem cell-like properties comprising strong tumorigenicity compared to the main population cells (abstract, page 1-2 left col., page 9 right col., page 11 right col.). Nara teaches that these side population cells comprise strong capacity for self-renewal, as when transplanted, yield tumors in every generation. Nara teaches that these side population cells in multiple myeloma represent a therapeutic target for treating multiple myeloma (page 1-2 left col., page 9 right col., page 11 right col.)
Nara teaches that upregulated genes within the side population cell are therapeutic targets to inhibit multiple myeloma pathogenesis due to the cancer-initiating capacity of this cell population (abstract, page 2 left col., page 4 right col., page 11 left col.) As shown in Figures 4A, 4B and 5B, genes associated with cell-cycle and mitosis are highly overexpressed in the multiple myeloma side-population cells in RMPI 8226 primary multiple myeloma tumors including BIRC5 and aurora kinase B (AURKB), TOP2A and ASPM compared to control tissue (page 6 left col. page 7, Table 1, Figures 4A/4B/5B).  As evidenced by Collie-Duguid (US2009/0123925 published 05/14/2009, the claimed gene BIRC5 is also art recognized as survivin (Table 4, claims 8, 24)
 However, Nara does not specifically teach that administering trichostatin A (TSA) reduces upregulated expression of BIRC5 (survivin) and AUKB. 
Zhang teaches survivin and AURKB are genes that are novel targets of transcriptional regulation by the claimed HDAC inhibitor trichostatin A (TSA). As shown in Figures 2A and 5A/5B, administration of trichostatin A is effective at downregulating survivin and AURKB expression, coupled with the knowledge that Zhang teaches that said downregulation of survivin and AURKB by TSA occurs at the transcriptional level (abstract, page 1389 right col., page 1392 right col., page 1394 left col., page 1395 right col.)
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to administer the BIRC5 (survivin) and AURKB downregulating agent trichostatin A taught by Zhang, to a multiple myeloma patient identified as comprising cells that overexpress levels of BIRC5 and AURKB, as taught by Nara in order to arrive at the instantly claimed methodology.
  Motivation to administer trichostatin A to said multiple myeloma patient comprising cells expressing elevated levels of BIRC5 and AURKB flows logically from the fact that said multiple myeloma cells expressing elevated levels of BIRC5 and AURKB are therapeutic targets for inhibiting multiple myeloma pathogenesis, due to their strong tumorigenicity and enriched cancer initiating capacity with stem cell-like properties compared to the main population cells. Accordingly, said artisan would have been motivated with a reasonable expectation of success that administration of the survivin and AURKB downregulating trichostatin A of Zhang would have inhibited BIRC5 and AUKB expression in the cancer-initiating multiple myeloma cells, thereby reducing multiple myeloma tumorgenicity and thereby also treating said multiple myeloma patient. 
Regarding the limitation of administering trichostatin A in a dose of 0.01-10 mg/kg per day,  Verheele and coworkers claim the method of treating multiple myeloma in a patient comprising the administration of trichostatin A (claims 15-17, 23, [0048], [0230]). Verheele and coworkers teach human patients are encompassed as the genus "patients". Verheele and coworkers teach administration of 50-500 mg/m2 per day of TSA to said patient, via oral administration or intravenous infusion ([0259]). As evidenced by Reagan-Shaw et al (FASEBJ Vol. 22 pages 659-661. Published 2007), the human dose of TSA 50-500 mg/m2/day taught by Verheele reads of 1.35 mg/kg/day to 5.41 mg/kg/day which reads on the claimed "about 0.5 mg/kg/day to about 5 mg/kg/day) as encompassed in claims 4-6 and 12-14 (Reagan Shaw: Table 1, divide mg/m2 by the Km of a human (37)). Regarding continued administration of TSA to said multiple myeloma patient, repeated dosing cycles of trichostatin A to said patient is embraced in the methodology of Verheele ([0259]).
   As such, said skilled artisan,  prior to the time of the invention would have found it prima facie obvious to administer said trichostatin A regimen Nara and Zhang in a dose of 1.35 mg/kg/day to 5.41 mg/kg/day to a human multiple myeloma patient comprising upregulated expression of BIRC5 and AURKB in view of Verheele. 
Motivation to administer trichostatin A in a dose of 1.35 mg/kg/day to 5.41 mg/kg/day to said multiple myeloma patient logically flows from the fact that Verheele teaches that said dose range of trichostatin A is therapeutically effective at treating multiple myeloma in a subject, which in turn raises a reasonable expectation of success that said dose would treat the multiple myeloma tumorigenesis in the patient comprising upregulated expression of BIRC5 and AURKB.
Lastly, it is noted that the combination of Nara, Zhang and Verheele does not explicitly teach wherein the administered 1.35 mg/kg -5.41 mg/kg per day TSA regimen to the patient comprising multiple myeloma is effective to downregulate AURKB, BIRC5, KIF11, KIF2C, TOP2A, ASPM, CKS1B, and WEE1 expression in said multiple myeloma patient. However, the claimed methodology of administering to a multiple myeloma patient comprising overexpression of AURKB and BIRC5 comprising administration of 1.35 mg/kg - 5.41 mg/kg per day TSA has been rendered obvious by the combination of Nara, Zhang and Verheele disclosed above. Thus, properties, such as a decrease in expression of AURKB, BIRC5, KIF11, KIF2C, TOP2A, ASPM, CSK1B and WEE1 that accrue from the process step of administration of an effective amount (1.35-5.41 mg/kg day) of TSA, applied to said multiple myeloma patient comprising overexpressing levels of AURKB and BIRC5 are considered characteristic features of the claimed process.
 It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a process instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristics relied on" (205 USPQ 594, second column, first full paragraph).
In the present case the burden is shifted to Applicant to prove that the administration of 1.35-5.41 mg/kg day of TSA to a multiple myeloma patient comprising overexpressing levels of AUKB and BIRC5 rendered obvious by the combination of Nara, Zhang and Verheele above will not also decrease expression of KIF11, KIF2C, TOP2A, ASPM, CSK1B and WEE1 based at least in part, on the amount of TSA administered and the route of administration. 
  Conclusion
In view of the rejection set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628